Citation Nr: 1525815	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-46 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board decided this appeal in July 2013.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veteran's Affairs, and vacated the Board's July 2013 decision as to the hypertension issue, and remanded the matter to the Board for compliance with the terms of the JMR.  Pursuant to the JMR, the Board remanded this appeal in September 2014 to obtain a medical opinion.  The case has been properly returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in order to obtain an addendum opinion for the Veteran's appeal of service connection for hypertension.  

Pursuant to the Board's September 2014 remand, VA afforded the Veteran an examination in February 2015 to address whether hypertension was aggravated (worsened beyond its natural progression) by PTSD.  After examining the Veteran, his electronic record, the March 2014 JMR, and the Veteran's statements, the examiner opined that the Veteran's hypertension was not worsened beyond its natural progression by his service-connected PTSD.  Instead, the examiner opined that hypertension was at least as likely as not worsened by noncompliance to blood pressure medications as documented in the medical records.  For the following reasons, the Board finds this opinion inadequate.

As rationale for why the Veteran's hypertension was not aggravated by his PTSD, the examiner concluded that the Veteran's failure to adhere to his medication regime was the cause of any aggravation.  The Board notes that the examiner's rationale supports a finding that the Veteran's failure to take medication aggravated his hypertension.  However, this rationale does not support a finding that PTSD did not aggravate hypertension.  Essentially, rather than addressing the effects of PTSD on hypertension, the examiner merely found that hypertension was more likely aggravated by the Veteran's failure to properly take his medication.  The examiner's findings are not necessarily incompatible with potential aggravation by PTSD, and an opinion addressing this question is necessary.

Accordingly, the Board finds that the February 2015 VA medical opinion is inadequate with respect to whether the Veteran's hypertension has been aggravated beyond its normal progression by the Veteran's service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one).  As such, an addendum opinion must be provided that provides a detailed rationale on any opinion reached with regard to whether hypertension was aggravated by the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the same examiner who conducted the February 2015 examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  A copy of this remand should be included in the electronic record, and the examiner should state on the examination report that review of the electronic record was accomplished.  The examiner is asked to provide the following:

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been worsened beyond its natural progression by his PTSD.  The examiner must provide a rationale for any conclusion reached.  

The examiner is asked to review the reasons the Board finds the February 2015 opinion inadequate and provide a rationale for any conclusion that accounts for the Board's reasoning.  Specifically, the examiner should provide an opinion that addresses the effects or lack thereof of PTSD on hypertension.  

If failure to properly take medication, as an aggravating factor, does inherently exclude PTSD as a potential aggravating disability, the examiner's rationale should include an explanation as to the reasoning behind this conclusion.  

2.  Then, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


						(CONTINUED ON NEXT PAGE)
____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




